Exhibit 23.3 Sanli Pastore & Hill, Inc. Consent for I nclusion of Fairness Opinion We hereby consent to the inclusion of (i) our opinion letter dated November 9, 2014 to the Board of Directors of IPC included as Annex B of Form S-4 Registration Statement relating to the proposed merger between IPC Merger Sub, a wholly owned subsidiary of IPC, and Prism, and (ii)the references to such opinion in the Form S-4. /s/ Sanli Pastore & Hill, Inc. SANLI PASTORE & HILL, INC. a California corporation December 29, 2014
